Exhibit 10.2

 

SECOND AMENDMENT

TO THE

HARRIS TEETER SUPERMARKETS, INC. KEY EMPLOYEE LIFE INSURANCE PLAN

 

By the authority granted the undersigned officer of Harris Teeter Supermarkets,
Inc. (f/k/a Ruddick Corporation), this Second Amendment to the Harris Teeter
Supermarkets, Inc. Key Employee Life Insurance Plan ("Plan") is hereby adopted
and approved as follows:

 

1. Section 4.04 of the Plan shall be amended and restated in its entirety
as follows:

 

4.04 Assignment of Certificate. If the Participant desires to assign all
incidents of ownership of the Certificate in order to remove any proceeds of the
Certificate from the Participant's gross estate for estate tax purposes, the
Participant may make such assignment in accordance with the terms and conditions
of the Certificate. If the Participant desires to assign any incidents of
ownership of the Certificate for any other purpose, the Participant may make
such assignment only with the written consent of the Company.

IN WITNESS WHEREOF, this Second Amendment to the Harris Teeter Supermarkets,
Inc. Key Employee Life Insurance Plan is adopted effective May 17, 2012.

 

HARRIS TEETER SUPERMARKETS, INC.

 

 

By: /S/ JOHN B. WOODLIEF

John B. Woodlief, Executive Vice President and Chief Financial Officer

--------------------------------------------------------------------------------